Citation Nr: 0015287	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  98-07 540	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of secondary service connection for a low back 
disorder.  

2.  Whether the claim for secondary service connection for a 
low back disorder is well-grounded.  

3.  Entitlement to secondary service connection for a low 
back disorder.  

4.  Entitlement to an increased rating for a migraine 
headache disorder, currently rated 50 percent disabling.  

5.  Entitlement to a compensable rating for a scar on the 
left arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from August 1958 through 
November 1959.  In a March 1982 decision, the Board of 
Veterans' Appeals (Board) denied primary and secondary 
service connection for a low back disorder.  This appeal 
arises from a January 1998 rating decision, in which the RO 
concluded that new and material evidence had not been 
submitted to reopen the claim of secondary service connection 
for a low back disorder.  The January 1998 rating decision 
also denied a rating in excess of 50 percent for the 
veteran's service-connected migraine headache disorder, and 
denied a compensable rating for a service-connected scar on 
his left arm.  


FINDINGS OF FACT

1.  In March 1982, the Board denied secondary service 
connection for a low back disorder, finding, in pertinent 
part, that the back disorder was not due to, or the result of 
a service-connected disability.  

2.  Additional evidence submitted since March 1982 shows that 
the veteran has a current low back disability, and relates 
the cause of the current low back disability to the veteran's 
service-connected migraine headache disorder, and is of such 
significance that it must be considered to fairly decide the 
merits of the case.  

3.  The claim for secondary service connection for a low back 
disorder is plausible.  


4.  The veteran's service-connected migraine headache 
disorder has not resulted in frequent periods of 
hospitalization, marked interference with employment beyond 
that contemplated by the regular schedular rating criteria, 
and does not present an exceptional or unusual disability 
picture.  


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied secondary 
service connection for a low back disorder in March 1982 is 
new and material; the claim of secondary service connection 
for a low back disorder is reopened.  38 U.S.C.A. §§ 1110, 
5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim of secondary service connection for a low back 
disorder is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  A rating in excess of 50 percent for the veteran's 
service-connected migraine headache disorder, to include a 
higher rating on an extraschedular basis, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Code 8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record in March 1982, when the Board denied 
service connection for a low back disorder, included the 
veteran's service medical records.  The service medical 
records indicate that the veteran complained of migraine 
headaches, which he reported began many years before service.  
Medical evaluation of the veteran's eyes at the United States 
Naval Hospital in Chelsea, Massachusetts, resulted in 
clinical findings that the veteran's left eye had been 
amblyopic since early childhood.  A right eye refractive 
error was noted, but was not believed by the examining 
physician to be the result of trauma in service, as reported 
by the veteran.  

In a March 1960 rating decision, the RO, among other things, 
awarded service connection, and assigned a 10 percent rating 
for the veteran's migraine headache disorder, finding that, 
the disorder pre-existed service, but was aggravated by 
service.  

In a May 1976 letter, Andrew M. Longley, D.O., indicated that 
he had been treating the veteran for migraine headaches 
intermittently since 1961.  The treatment consisted of 
manipulation of the cervical and upper dorsal segments of the 
veteran's spine.  

In May 1976, the veteran submitted a claim for an increased 
rating for his service-connected migraine headache disorder, 
contending that the disorder had increased in severity, and 
that his symptoms included frequent temporary loss of his 
eyesight.  

The veteran was accorded a VA neurological examination in 
July 1976.  He complained of migraine headaches, which were 
accompanied by temporary loss of eyesight.  A report of an 
electroencephalogram was described by the examining physician 
as borderline abnormal.  The diagnosis was migraine with 
migraine equivalents.  

In a December 1976 rating decision, the RO increased the 
rating for the veteran's service-connected migraine headache 
disorder to 30 percent.  In January and May 1977, additional 
records of VA medical treatment were associated with the 
claims folder.  The records reflect VA medical treatment of 
the veteran, including treatment for migraine headaches.  

Statements of the veteran's father, [redacted], and 
[redacted], were subsequently added to the claims folder.  
In the statements, it was indicated that the veteran was 
experiencing severe migraine headaches, and problems with his 
eyesight.  In a September 1977 statement, Mr. [redacted] 
indicated that he feared for the veteran's safety after one 
episode in which the veteran lost his eyesight while 
performing work on a television antenna on a roof.  

On VA examination in July 1978, the veteran reported that he 
was employed as a television technician, and that he 
continued to have severe migraine headaches, accompanied by 
loss of eyesight.  Following clinical evaluation, the 
diagnoses were migraine headache and left eye internal 
strabismus.  

In a September 1978 rating decision, the RO increased the 
rating for the veteran's service-connected migraine headache 
disorder to 50 percent.  

An October 1979 discharge summary from Mary Hitchcock 
Memorial Hospital (Hitchcock Hospital) was subsequently 
associated with the claims folder.  David W. Roberts, M.D. 
and Donald H. Wilson, M.D., reported that the veteran had 
been admitted with complaints of pain radiating from his 
right buttock to his posterior thigh and calf.  Following 
clinical evaluation, a microsurgical discectomy was 
performed.  The physicians noted that the veteran had a 
lumbarized S-1 with extradural defects.  Postoperatively, he 
had a persistent S-1 dermatomal sensory deficit, which showed 
some improvement over his stay.  

In a July 1980 note, Dr. Longley indicated that the veteran 
had been treated after his back surgery with manipulation of 
his spine, rest, and exercises.  Dr. Longley stated that the 
veteran's original back injury occurred in October 1979, when 
he lifted a television set and sustained an L5-S1 disc 
rupture.  

In a statement received at the RO in July 1980, the veteran 
asserted a claim of service connection for his back secondary 
to his service-connected migraine headache disorder.  He 
contended that, while working on television antenna repair on 
a roof, he developed blindness associated with his migraine 
headaches, lost his balance, and fell from the roof, injuring 
his back.  

In a May 1980 letter to an insurance company, William R. 
MacAusland, Jr., M.D., reported the results of an examination 
of the veteran conducted on behalf of the insurance company.  
Dr. MacAusland indicated that the veteran injured his back in 
October 1979, while lifting a television set.  He underwent 
surgery at Hitchcock Hospital, and experienced some relief 
from his pain following the surgery.  Dr. MacAusland opined 
that the veteran had a disc rupture at L5-S1, based on the 
history reported by the veteran and physical examination 
findings.  Dr. MacAusland explained that, in the absence of 
any history of a pre-existing back problem, the veteran's 
back disorder arose from lifting a television set.  

In letters dated in September 1980, Mr. [redacted] and the 
veteran's father indicated that the veteran injured his back 
when he fell while doing television repair work.  The veteran 
initially believed that his back injury was not serious until 
he attempted to lift a television set, and felt pain.  

In a September 1980 letter, Dr. Longley stated that he 
treated the veteran for back pain radiating to the posterior 
right buttocks, and the leg.  Dr. Longley indicated that the 
pain had a sudden onset after the veteran lifted a television 
set.  

In a VA Form 1-9 submitted in May 1981, the veteran indicated 
that, Dr. Longley wrote that his back pain developed after 
lifting a television set, without mention of a fall, and Dr. 
MacAusland and Hitchcock Hospital had merely repeated Dr. 
Longley's report in that regard.  The veteran asserted that, 
although Dr. Longley had explained to him that the cause of 
his back disability did not affect the medical treatment 
required, Dr. Longley later indicated his willingness to 
write a letter setting forth the details of the veteran's 
fall and back injury.  

In an April 1981 letter, Dr. Longley stated that, when he 
began medical treatment of the veteran in October 1979, the 
veteran had indicated that his back began bothering him when 
he fell from a roof while repairing a television antenna.  
The back pain, including pain radiating to his leg, did not 
increase until he lifted a television set approximately one 
week to ten days after his fall.  

In a March 1982 decision, the Board denied service connection 
for the veteran's low back disorder, concluding, in part, 
that the disorder was not due to, or the result of a service-
connected disability.  

Evidence submitted since March 1982 includes a statement from 
the veteran, submitted in July 1997, and contending that he 
injured his back after he developed problems with his vision, 
and fell from a roof in 1979, while repairing a television 
antenna.  He indicated that he had returned to Hitchcock 
Hospital seven years earlier, for treatment of his back pain.  
Dr. Roberts informed him that additional surgery was very 
risky, and Dr. Longley has passed away.  

Records of medical treatment of the veteran at Hitchcock 
Hospital, dating from October 1979 to August 1987, were added 
to the claims folder.  These records included a copy of the 
October 1979 hospital discharge summary, and an August 1987 
medical report, which indicated that the veteran's back 
symptoms increased in severity after an unspecified injury 
which he sustained in a motor vehicle accident in June 1987.  
The medical records did not contain a medical opinion 
relating the cause of the veteran's low back disorder to a 
service-connected disability.  

On VA neurological examination in September 1997, the veteran 
reported that he lost his eyesight while working on a roof, 
and fell.  He had had no prior history of back pain, but back 
pain began after his fall.  A few weeks later, while lifting 
a television, he collapsed with back pain.  He subsequently 
underwent back surgery for disc repair, with a second 
operation in 1982.  The veteran complained of back pain 
radiating down his right side into his toes.  He reported 
difficulty in working a full-day and this created problems 
for him as he is self-employed.  He complained of headaches 
of many years duration.  He reported that he loses his sight 
forty or fifty times a year for from one-half hour to one and 
one-half hours.  Recently he was not experiencing headaches 
with his losses of eyesight.  The veteran stated that he 
injured his head and broke his nose while aboard ship in 
service.  On clinical evaluation, the examining physician 
noted that there was a well-healed scar on the bridge of the 
veteran's nose.  Cranial nerves II through XII showed a left 
eye essentially blind to finger motion, with an esotropion 
and decreased left sixth and a diminished pin in the left V3 
distribution as well.  Sensory reflexes were decreased to 
pinprick on the right side of the veteran's spine at L3, L4, 
L5, and S1, but intact to position and vibration.  Deep 
tendon reflexes were 2+ and equal, except for the right 
ankle, which was zero.  The veteran's toes were upgoing 
bilaterally, and his gait was intact.  Finger to nose 
touching and heel to shin touching were performed well.  He 
had positive straight leg raising on the right side.  The 
veteran had paraspinous muscle spasm bilaterally, and could 
bend forward only about 20 degrees.  Diagnoses included 
status post head trauma, as evidenced by the scar on the 
veteran's nose, migraine, post-traumatic in origin, with 
current, frequent acephalgic migraine, persistent L5-S1 
radiculopathy, and status postoperative herniated nucleus 
pulposus surgery at L5 and S1, with well-healed scar on the 
veteran's back.  He was status post foraminotomy surgery.  
The examining physician indicated that a magnetic resonance 
imaging (MRI) scan of the veteran's head was being requested.  
The physician opined that the scintillating scotomata of the 
veteran's acephalgic migraines caused him to fall off a 
ladder, which led to his herniated spinal discs and required 
two back surgical procedures.  

A report of a VA MRI scan of the veteran's brain in September 
1997 contained the veteran's complaint of headaches for 
years, especially on awakening.  It was noted that he has 
scintillating scotomata without headaches, which interfere 
with his vision.  The examiner further indicated that the 
veteran was essentially blind in his left eye, with esotropic 
positioning and an inability to move his left eye in 
abduction.  On clinical evaluation, there were a few 
scattered hypointense foci in the subcortical white matter 
bilaterally, which were of unclear etiology.  These were 
thought to possibly indicate foci of ischemic-gliotic change.  
There was no mass, mass effect, edema, intracranial 
hemorrhage or extraaxial collection.  No territorial infarct 
was identified.  The ventricles and cisterns were normal in 
size and the veteran's brain volume was considered normal for 
his age.  There was no evidence of aneurysm or intracranial 
vascular malformation.  A note was made that the right 
vertebral artery was dominant at the level of the skull base, 
and the left vertebral artery ended at the posterior inferior 
cerebral artery.  

On September 1997 VA orthopedic examination, the veteran's 
medical history and complaints of pain were noted.  Following 
clinical evaluation, the diagnosis was chronic low back pain, 
which is longstanding and without clinical evidence of motor 
nerve compression.  The physician indicated that there was 
clinical evidence of sensory nerve compression of the S1 
nerve root on the right side since 1980.  

In an October 1997 letter, the veteran's brother stated that 
he was told by the veteran in 1979 that he had had difficulty 
with his vision while performing television repair work.  Mr. 
[redacted] told the veteran's brother that the veteran had 
fallen from the roof and injured his back.  The veteran 
subsequently collapsed while lifting a heavy television set 
with his brother.  The veteran was described as being an 
important part of the family-owned television repair business 
and had continued to work, but only under an agreement with 
insurers that he would not perform antenna repair.  

An October 1997 letter from the veteran's father and a 
December 1997 letter from Mr. [redacted] repeated their earlier 
statements that the veteran developed problems with his eyes 
while working on a roof, lost his balance and fell, injuring 
his back.  The veteran's father indicated that the veteran 
was a master electronics technician with skills which were 
difficult to replace.  He continued working despite pain, in 
order to support himself and his family.  

Analysis

Whether New and Material Evidence Has Been
Submitted to Reopen the Claim of Secondary
Service Connection For a Low Back Disorder

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Service connection may also be granted 
when a non service-connected disability is aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The March 1982 Board decision denying secondary service 
connection for a low back disorder is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104.  To reopen the claim, the claimant must present or 
secure new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (1998).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in 
determining whether evidence is new and material to reopen a 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence added to the record since March 1982 includes 
statements from the veteran's father and a coworker, along 
with records of private and VA medical treatment of the 
veteran.  Of the evidence submitted since March 1982, the 
report of the VA examination of the veteran September 1997 
contains a medical opinion relating the veteran's back injury 
to a fall from a roof, caused by his service-connected 
migraine headache disorder.  This evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim and is, therefore, material.  As new and 
material evidence has been submitted, the claim of secondary 
service connection for a low back disorder is reopened.  


Whether the Claim for Secondary Service Connection
For a Low Back Disorder is Well-Grounded

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Here, the medical opinion contained 
in the September 1997 VA neurological examination of the 
veteran, which related the cause of his back disorder to his 
service-connected migraine headache disorder, establishes 
that the claim of secondary service connection for a low back 
disorder is plausible.  Accordingly, the Board finds that the 
veteran has submitted a well-grounded claim for secondary 
service connection for a low back disorder, and to that 
extent, the appeal must also be allowed.  


An Increased Rating for a Migraine
Headache Disorder

The Board finds that the claim for an increased rating for a 
migraine headache disorder is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that, 
when a veteran claims a service-connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In this regard, the Board notes that 
the veteran's service-connected migraine headache disorder is 
currently rated as 50 percent disabling under Diagnostic Code 
8100.  Diagnostic Code 8100 governs ratings for migraine 
headache disorder, and a 50 percent rating is the highest 
rating available under Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 50 percent rating is warranted 
for migraine headaches which are very frequent, completely 
prostrating, and involve prolonged attacks, which are 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

Given that the veteran's service-connected migraine headache 
disorder is assigned the highest rating available under the 
applicable Code, assigning a higher rating for the disorder 
requires resort to an extraschedular rating.  In exceptional 
cases, where the schedular rating is found to be inadequate, 
an extraschedular rating may be approved pursuant to 
38 C.F.R. § 3.321(b)(1).  The governing norm is that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

Here, the RO has determined that an extraschedular rating is 
not warranted for the veteran's service-connected migraine 
headache disorder.  The Board concurs with that 
determination.  The Board has considered the complete history 
of the migraine headache disorder, as well as the current 
clinical manifestations of the disorder and the effect the 
disorder may have on the earning capacity of the veteran.  In 
this regard, there is no evidence of frequent periods of 
hospitalization resulting from the service-connected migraine 
headache disorder.  There is no evidence of marked 
interference with employment due exclusively to the service-
connected migraine headache disorder and beyond the severe 
economic inadaptability which is contemplated by the 50 
percent rating assigned under Diagnostic Code 8100.  In all, 
the Board does not find that the evidence presents such an 
exceptional or unusual disability picture so as to warrant 
the assignment of a higher rating on an extraschedular basis, 
for the service-connected migraine headache disorder.  
38 C.F.R. § 3.321(b)(1).  Therefore, the claim for an 
increased rating for the veteran's service-connected migraine 
headache disorder must be denied.  


ORDER

New and material evidence has been submitted to reopen the 
claim of secondary service connection for a low back disorder 
and the claim is reopened.  

The claim of secondary service connection for a low back 
disorder is well-grounded, and to that extent, the appeal is 
granted.  

A rating in excess of 50 percent for a service-connected 
migraine headache disorder, to include a higher rating on an 
extraschedular basis, is denied.  



REMAND

Secondary Service Connection for a Low Back Disorder

Having determined that the veteran's claim of secondary 
service connection for a low back disorder is reopened and is 
well-grounded, the Board notes that where, as here, a claim 
of service connection is well-grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The Court has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
adequate VA examinations; the Court has also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  

In this case, on VA neurological examination of the veteran 
in September 1997, the examination report does not indicate 
that the claims folder was reviewed by the examining 
physician in connection with the examination.  


A Compensable Rating for 
A Scar on the Left Arm

As to the claim for a compensable rating for a service-
connected scar on the veteran's left arm, service medical 
records establish that, in August 1959, the veteran underwent 
surgery to remove a large, pigmented mole from the anterior 
wall of the left axilla.  Although the report of VA 
orthopedic examination of the veteran in September 1997 
contains clinical findings as to scars, the report does not 
contain clinical findings as to the scar on the veteran's 
left arm for which service connection is in effect.  

For the foregoing reasons, the claim of secondary service 
connection for a low back disorder and the claim for a 
compensable rating for a service-connected scar on the left 
arm are REMANDED for the following: 

1.  The RO should contact the veteran and 
obtain the names and addresses of all VA 
and private health care providers who 
have treated him for his low back 
disorder since September 1997.  After 
obtaining any necessary releases, 
complete copies of all clinical records 
identified, which have not been 
previously associated with the claims 
folder, should be obtained.  

2.  The veteran should then be accorded a 
VA examination by a neurologist to 
determine the nature and etiology of his 
low back disorder.  The examining 
physician must review the claims folder 
and a copy of this remand and report that 
the review has been accomplished.  All 
clinical findings should be reported in 
detail.  The examining physician should 
furnish an opinion in answer to the 
following questions: (a) Is it at least 
as likely as not that the veteran's 
service-connected migraine headache 
disorder caused him to fall from a roof 
in late 1979; (b) If your answer to the 
foregoing question is in the affirmative, 
is it at least as likely as not that the 
reported fall from the roof in 1979 
caused the current low back disability.  

3.  The veteran should also be accorded a 
VA examination to determine the current 
severity of the scar on his left arm 
associated with removal of a mole in 
1959.  The examiner should indicate 
whether the scar on the veteran's left 
arm is poorly nourished, with repeated 
ulceration, or is tender, and painful on 
objective examination.  The examining 
physician should fully describe any 
limitation of function associated with 
the scar on the veteran's left arm.  

4.  Following completion of the foregoing 
development, the RO should review the 
claim for secondary service connection 
for a low back disorder and the claim for 
a compensable rating for a service-
connected scar on the left arm, and 
determine whether the claims may be 
granted.  If either of the claims remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



